Citation Nr: 1229652	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-19 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for chorioretinal scar of the left eye.


REPRESENTATION

Veteran represented by:	Chad A. MacIsaac, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing, held by the undersigned, in January 2011; the transcript is of record.  

In a March 2011 decision, the Board denied entitlement to an initial rating in excess of 30 percent for chorioretinal scar of the left eye.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2011 Joint Motion for Remand (JMR) and January 2012 Court Order, the Board's January 2011 decision was vacated and remanded for action consistent with the JMR.  

The appeal is REMANDED to the VA Roanoke RO.  VA will notify the Veteran if further action is required.


REMAND

The medical evidence of record, including private treatment records from Patterson Eye Clinic and VA examination reports, reflect that the best corrected visual acuity of the Veteran's nonservice-connected right eye has consistently been recorded as 20/40 or better and his field of vision in that eye has been normal.  At the most recent VA examination in October 2009, his vision in the left eye was noted to be 20/800 (cf at 10").  A September 2010 private treatment record reflects that the Veteran has "finger count" vision in the left eye.  At the Board hearing, the Veteran testified that he has no vision in his left eye and the vision in his right eye is 20/40.  

To ensure that the severity of the Veteran's eye disability is known, and to comply with the March 2011 JMR, the Veteran should be afforded a VA examination to assess his visual acuity and field vision of the eyes.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  A remand is necessary to schedule the examination.

In light of this matter being remanded, upon obtaining an appropriate release from the Veteran updated treatment records should be obtained from Patterson Eye Clinic dated from November 5, 2009 and from Dr. Frank S. Royal dated from May 22, 2008.  38 C.F.R. § 3.159(c)(1) (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Upon obtaining an appropriate release from the Veteran, request updated treatment records from the following:

a)  Patterson Eye Clinic from November 5, 2009; and,

b)  Dr. Frank S. Royal from May 22, 2008.

2.  Thereafter, schedule the Veteran for a VA eye examination with an appropriate specialist to determine the nature and severity of his chorioretinal scar of the left eye, to include making a determination as to whether the Veteran suffers from enucleation or any serious cosmetic defect of the left eye.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  All appropriate diagnostic testing should be performed to determine impairment of visual acuity and visual fields of both eyes.  The examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

3.  Upon completion of the above and any other necessary development, readjudicate the issue of entitlement to an initial increased rating for chorioretinal scar of the left eye.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

